So much of the decree of the Surrogate’s Court of Nassau county as adjudges that the claim of the World Film Corporation is not a valid claim reversed upon the law and the facts, with costs to appellant, payable out of the estate; claim allowed, pursuant to section 309 of the Surrogate’s Court Act; and proceeding remitted to the Surrogate’s Court for a decree accordingly. We are of opinion that the learned surrogate erred in declining to receive in evidence claimant’s Exhibit 1 for identification, which is now received in evidence. The claim was established by a fair preponderance the evidence, which is all that is required in this as in other civil actions (McKeon v. Van Slyck, 223 N. Y. 392; Ward v. N. Y. Life Ins. Co., 225 id. 314; Matter of Sherman, 227 id. 350; Caldwell v. Lucas, 233 id. 248), and should have been allowed. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.